Citation Nr: 1316424	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to VA burial benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1957 and from December 1960 to October 1962.  He died in May 2008.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appellant testified at a hearing in January 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was left open for an additional 60 days to provide the appellant an opportunity to submit additional evidence; none was received.  

During the appellant's hearing, she raised the issue of entitlement to accrued benefits, indicating that the Veteran had a pending claim for pension benefits at the time of his death. She indicated that the Veteran had filed a claim in January 2007, which went unaddressed by the RO. (A review of the claims file reveals that the RO issued a letter in February 2008, indicating that it had denied the Veteran's claim.)  This matter of accrued benefits is referred to the RO for initial adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Board finds that the referred claim of entitlement to pension benefits for purposes of accrued benefits may affect the decision on entitlement to burial and plot or internment allowance. Thus, it would be inappropriate to enter a final determination on that issue at this time. Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

With regard to the appellant's claim of service connection for the cause of the Veteran's death, it is noted she was issued a notice letter in September 2008.  This letter failed to fully inform the Appellant of how to substantiate her claims for burial benefits and cause of death.  On remand, appropriate action should be taken. 

The Veteran's death certificate shows that he died at San Gorgonino Memorial Hospital.  The RO did not attempt to obtain the Veteran's terminal hospitalization records from this private hospital.  On remand, the RO must provide the appellant with the appropriate release form and if she returns it, obtain these records.  38 C.F.R. § 3.159.  

With regard to the appellant's claim for VA burial benefits, she submitted a timely Notice of Disagreement with the March 2009 administrative letter that denied eligibility for VA burial benefits.  However, the RO has yet to promulgate a Statement of the Case (SOC) on this issue.  The claim must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the appellant must perfect her appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2002 and Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).

Accordingly, the case is REMANDED for the following action:

1. The RO must undertake all necessary and appropriate action, including providing the appellant with notice how to substantiate her claim of entitlement to pension benefits for accrued benefits purposes. The RO must then adjudicate the claim. Should the appellant express disagreement with any determination made related thereto, she and her representative should be furnished with an statement of the case on this claim, a VA Form 9 and afforded the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue 

2. Provide the appellant with corrective VCAA notice  with regard to her two pending claims regarding burial benefits and cause of death.  With respect to cause of death, the notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

3. Provide the appellant with a release form for medical records generated by San Gorgonino Memorial Hospital.  If the appellant returns the form, attempt to obtain the Veteran's terminal hospitalization records and associate them with the claims file.  If the records are not obtainable, the appellant should be notified and the record clearly documented. 

4.  Issue the appellant a Statement of the Case, accompanied by notification of her appellate rights, which addresses the issue of entitlement to VA burial benefits.  

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



